Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment and Arguments
The Amendment filed on 4/8/2021in response to the previous Non-Final Office Action (1/11/2021) is acknowledged and has been entered.
Claims 1-3, 6-15, 22-23 and 26 have been cancelled.
Claim 28 has been added.
Claims 4-5, 16-21, 24-25 and 27-28 are pending and examined on merits for a kit for detecting legumain in a sample comprising capture antibody coated with microparticle and detecting antibody.
The following office action contains NEW GROUNDS of rejection-based on the amendment.

Information Disclosure Statement:

The information disclosure statement (s) (IDS) submitted on 12/20/2020 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Rejections/Objection Withdrawn:

The new matter rejection of claims 4-5 and 16-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in view of applicant argument pointing out the support in the specification originally filed.

	The rejection of claims 4-5, 16-21, 24-25 and 27 under 35 U.S.C. 103 as being unpatentable over Liu et al (US20060135410, published 2006) in view of Billing-Medel 

	The rejection of claim 4-5, 16-21, 24-25 and 27-28 remain and is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US20060135410, published 2006) in view of Konrath et al (US20100291709, published 2010) withdrawn in view of the amendment to the claims.

The arguments are moot in view of withdrawals of the rejection(s).

Rejection Maintained and Response to Arguments

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 4-5, 16-21, 24-25 and 27-28 remain and are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,048,267 (‘267).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims a method of using the same material that is claimed in the instant application.  The claims of the patent would anticipated the claimed invention.
The instant claims are drawn to
A legumain immunoassay kit for determining the levels of legumain in a sample comprising buffer, magnetic microparticles coated with capture antibody and detecting antibody,
wherein the magnetic microparticle coated antibody is prepared by coating magnetic microparticle with legumain capturing antibody and heat-stressing;
wherein the legumain is an asparaginyl endopeptidase.

The claims of ‘267 patent are drawn to 

A method of using heat stressed magnetic microparticle coated antibody in legumain immunoassay for detecting legumain concentration in blood serum etc.
…….
wherein the legumain is asparaginyl endopeptidase.

The claims of patent further characterize the antibodies of the kit that has identical feature and use. Thus the ‘267 patent claims a method of using the same material that is claimed in the instant application.  The claims of the patent would anticipate the claimed invention.

Applicant is noted that the instant application has been filed as a continuation of ‘267 patent, in which restriction has been issued between the method and product as stated above.  If applicant changes the instant application status from continuation to divisional application, the rejection would be reconsidered.
	
Response to Applicant’s argument:
	Terminal disclaimer filed on 4/8/2021 is disapproved for the reason set forth in document DISQ.  Applicant should file a new terminal disclaimer based on the guidance in DISQ dated 4/8/2021.

The following is a New Ground of rejection-based on the claim amendment:
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claim 4-5, 16-21, 24-25 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US20060135410, published 2006) in view of Zhu et al (US20110177153, published July 2011) and Konrath et al (US20100291709, published 2010). 
Liu et al teach legumain antibodies or antigen binding fragment thereof as well as the method of using them, specifically binding to and detecting legumain [0152], 
Liu’s legumain antibody is not coated to magnetic microparticles. Liu does not teach a kit comprising the antibodies.
Zhu et al teach a targeting magnetic microparticles coated capture antibody, and method of making thereof.  Specifically Zhu et al teach various methods of making magnetic microparticles coated antibody comprising reaction of coating the magnetic microparticles to antibody at variable degree for variable hours [0035+] including 50ºC for 5 hours [0046 and 0051] or longer at 37 ºC for 24 hours [0072-73] which are within the temperature range about 40-50ºC recited in the amended claim 4.  Zhu et al further teach the size of the magnetic nanoparticle at range 1-950 nm or smaller [0035, 0061, 0072], which would meet the limitation of claims 15-16.
Konrath et al teach immunoassay kit for detecting and quantifying a protein in a test sample comprising magnetic microparticles coated capture antibody, detection antibody with detectable agent labeled and neutral phosphate buffer [0116-7,120]. Konrath et al teach a method of making magnetic microparticles coated antibody [0128-0144] comprising reaction of coating the magnetic microparticles to antibody at 37 ºC [0129].
Regarding the limitation set forth in claim 4, the method of preparing microparticle coated with the antibody is made by a process comprising heat stressing the microparticle coated with ……, although the references in combination merely disclose partially a method of making the microparticle coated Legumain antibody from product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  In re Thorpe., 227 USPQ 964, 966 (Fed. Cir. 1985): In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983). (also see MPEP 2113).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to form an immunoassay kit comprising both microparticle coated capturing and detecting antibodies binding to legumain and buffer with proper pH range used for the assay with expected result.   One of ordinary skill in the art at the time the invention before the effective filing date of was made would have been motivated to combine the teaching of Liu with the teachings of Zhu and Konrath et al to make magnetic microparticle coated capture antibody from Liu and form an immunoassay kit comprising capture and detecting antibodies to legumain in order to benefit of the sensitivity and accuracy of the cancer diagnosis based on the levels of legumain in human samples because Liu et al have shown that Legumain is biomarker for solid tumor and teach antibodies used for detection and shown both monoclonal and polyclonal legumain antibodies to thereof and Konrath et al have shown a kit comprising the antibodies for immunoassay.  One of ordinary skill in the art at the time the invention before the effective filing date of was made would have been motivated with reasonable expectation of success to optimize the condition making legumain capture antibody at 40-50 ºC heat stressing for 10 hours because Zhu et al have shown several methods of making magnetic microparticle coated antibody 
The Optimization through routine experimentation to change the conditions including temperature, time etc. is not patentable as guided by MPEP2100:
A. Optimization Within Prior Art Conditions or Through Routine Experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997.   (See MPEP 2100: OPTIMIZATION OF RANGES).

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/LEI YAO/           Primary Examiner, Art Unit 1642